




EXHIBIT 10.21




Valley Bank
Employee Profit Sharing Plan
2013


Valley Bank (“Company”) recognizes the importance of a well-designed
profit-sharing plan that rewards individual performance as well as allows
employees to share in the profits of the Company when strategic goals are met.
As such, the Company has developed the Employee Profit Sharing Plan (“Plan”) as
part of the Company’s overall Strategic Plan. The Plan is designed to reward
performance for meeting individual goals and objectives that are aligned with
the Company’s overall Strategic Plan. All Company compensation programs shall
exclude incentives for SEOs to take unnecessary and excessive risks that
threaten the value of the Company and shall not incorporate any activities that
would encourage manipulation of reported earnings to enhance the compensation of
any employee.
Administration
    
Eligible Employees:


Employees eligible to participate in the Plan include all employees, hired prior
to July 1 of the current year. Part-time employees’ bonus amount will be
prorated at 62.5% of award amount. Additionally, bonuses will be prorated for
eligible employees hired during the year based on number of months employed.
Employees must be employed (and not in a termination or resignation period)
through the date of payment to be eligible for payment.


The Company participated in the Capital Purchase Program in 2008 and is subject
to numerous executive compensation restrictions included in the American
Recovery and Reinvestment Act of 2009. As a result, the Company is prohibited
from paying or accruing any bonus, retention award or incentive compensation,
except for payments of long-term restricted stock to our most highly compensated
employee during the period in which the U.S. Treasury owns preferred stock of
the Company. Therefore, any incentive earned by the President and CEO under this
Plan will be paid in the form of long-term restricted stock that vests upon
repayment of TARP proceeds to the U.S. Treasury.


Calculation of Award


The profit sharing plan award amount totaling $550,000 (exclusive of any
employer taxes associated with the award) will be included in the Company’s
budget and accrued on a monthly basis. The payout amount will be 100% if the
Company meets its profitability budget for the year (“profitability budget”
defined as budgeted net income available to common shareholders less profit
earned from residential real estate and mortgage lines of business). If the
Company does not meet its profitability budget, the total profit sharing
contribution will be reduced by the amount required for the Bank to hit the
profitability budget. The remaining contribution, if any, will be allocated on a
pro-rata basis according to the full contribution schedule:


Title
Profit Sharing % of Base Salary*
President
15%
Executive Vice President
12%
Senior Vice President - Exec. Officer
10%
Senior Vice President - Other
9%
Vice President
8%
Assistant Vice President
7%
Bank Officer
5%
Exempt, non-officer
3%
Non-exempt, non-officer
Flat $500



•
The base salary for employees on a commission only pay structure has been
pre-determined as follows:





--------------------------------------------------------------------------------






SVP, Wealth Management: $125,000
VP, Mortgage Officer: $96,000
AVP, Mortgage Officer: $48,000
Mortgage Officer: $35,000


If the Company exceeds its profitability budget, the profit sharing award will
be increased to the maximum allowable under the Plan without exceeding 10% of
reportable net income to common shareholders for the year ended December 31,
2013. In no event will the total profit sharing contribution exceed 10% of
reportable net income to common shareholders for the year ended December 31,
2013.


Clawback Provision


Any profit-sharing awards made under this Plan will be subject to a “clawback”
if payments were based upon materially inaccurate financial statements or any
other materially inaccurate performance criteria or if it is subsequently
determined that the employee has violated the Company’s Code of Ethics. This
provision is not exclusively applicable to accounting restatements and covers
material inaccuracies of performance metrics in addition to the actual financial
statements.


Payment of Award


Payment of the award will be made on or about January 31, 2014 (after the
Company has released earnings for the year ended December 31, 2013).


Additional Awards
    


The Human Resources Committee has the authority to make additional awards at its
discretion.








